DECISION
John Caito (Caito), pursuant to R.C.P. 60 (b)(6), moves to vacate a judgment entered in this matter on July 21, 1998. On June 16, 1995, the Rhode Island Board of Registration for Professional Engineers (Board) suspended Caito's professional engineering license finding that he had violated G.L. 1956 § 5-18-14 (c) in that he had assumed credit for work which he did not do and for which he was not responsibly charged.
Caito duly appealed the Board's decision which decision this Court upheld and which resulted in the July 21, 1998 judgment. Caito's motion is now before the Court on remand from the Supreme Court "for the limited purpose of permitting the trial justice to consider the petitioner's [Caito's] motion for relief from judgment." Caito v. The Rhode Island Board of Registration forProfessional Engineers, No. 98-0418-M.P., Order Entered (R.I., April 14, 1999).
The basic thrust of Caito's motion is that the Board applied a version of § 5-18-14 (c) which became effective July 1, 1991, after the alleged violation which occurred on December 13, 1990. There is some suggestion that the Board considered Caito's actions to continue beyond December 13, 1990. However, the Court finds as a fact that the violation occurred on December 13, 1990 and therefore the statute in effect on that date is controlling.
For the above reasons, the Court finds that the Board was in error in applying the July 1, 1991 amendment and therefore grants Caito's motion to vacate its July 21, 1998 judgment in accordance with R.C.P. 60 (b)(6). The Board's decision of June 16, 1995 is reversed and the matter is remanded.